MEMORANDUM**
Jerome Brown, a California state prisoner, appeals pro se the district court’s grant of summary judgment dismissing his 42 U.S.C. § 1983 action, in which he alleged that various prison officials violated the First Amendment by retaliating against him for filing lawsuits and administrative grievances. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we review de novo the district court’s grant of summary judgment. Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc). We affirm.
Summary judgment was proper on Brown’s retaliation claims because he failed to raise a genuine issue of material fact as to whether confiscation of his contraband bags and the disciplinary report *419issued against him were unrelated to a legitimate penological interest. See Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir.1995).
We do not consider allegedly retaliatory actions that were not part of Brown’s First Amended Complaint and therefore not passed upon by the district court. See Dodd v. Hood River County, 59 F.3d 852, 863 (9th Cir.1995).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.